IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COM, EX REL IN RE ALLEN GINN,            : No. 119 EM 2016
RELATOR/,                                :
                                         :
                    Petitioner           :
                                         :
                                         :
             v.                          :
                                         :
                                         :
CYNTHIA LINK, SUPERINTENDENT; R.         :
SETH WILLIAMS, DISTRICT ATTORNEY;        :
KATHLEEN G. KANE, ATTORNEY               :
GENERAL,                                 :
                                         :
                    Respondents          :


                                     ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2016, the Petition Requesting Exercise

of Extraordinary Relief is DENIED.